        Case 1:19-cr-10080-NMG Document 1700 Filed 01/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                Plaintiff,                          Case No. 1:19-cr-10080-NMG-13

        v.

 ELISABETH KIMMEL,

                Defendant.


  DEFENDANT ELISABETH KIMMEL’S ASSENTED-TO MOTION FOR LEAVE TO
            FILE DECLARATION EX PARTE AND UNDER SEAL

       Defendants Elisabeth Kimmel, with the assent of the government, respectfully moves for

leave to file ex parte and under seal a declaration in support of the Motion to Continue April 2021

Trial filed on behalf of Gregory Colburn, Amy Colburn, I-Hsin Chen, Elisabeth Kimmel, and

Marci Palatella (the “Motion to Continue”) (ECF No. 1697).

       As grounds for this motion, Defendant Elisabeth Kimmel states that the declaration in

support of the Motion to Continue contains confidential health information. This declaration will

provide the Court with additional information that bears upon the Court’s consideration of the

Motion to Continue.

       WHEREFORE, Mrs. Kimmel respectfully requests that her motion to file under seal and

ex parte a declaration in support of the Motion to Continue be GRANTED.




                                                1
       Case 1:19-cr-10080-NMG Document 1700 Filed 01/27/21 Page 2 of 3




                                      Respectfully submitted,


                                      /s/ Eóin P. Beirne
                                      R. Robert Popeo (BBO No. 403360)
                                      Mark E. Robinson (BBO No. 423080)
                                      Eóin P. Beirne (BBO No. 660885)
                                      Cory S. Flashner (BBO No. 629205)
                                      MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                      & POPEO, P.C.
                                      One Financial Center
                                      Boston, MA 02111
                                      617-348-1707 (telephone)
                                      617-542-2241 (fax)
                                      rrpopeo@mintz.com
                                      merobinson@mintz.com
                                      epbeirne@mintz.com
                                      csflashner@mintz.com

                                      Counsel for Elisabeth Kimmel

Date: January 27, 2021




                                      2
       Case 1:19-cr-10080-NMG Document 1700 Filed 01/27/21 Page 3 of 3




                                 RULE 7.1 CERTIFICATION

        Undersigned counsel certifies that, on January 26, 2021, counsel for Mrs. Kimmel

conferred with counsel for the government, and the government assents to this Motion.



                                CERTIFICATE OF SERVICE

        I, Eóin P. Beirne, hereby certify that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the NEF, and paper copies

will be sent to those indicated as non-registered participants on January 27, 2021.


                                                  /s/ Eóin P. Beirne
                                                  Eóin P. Beirne (BBO # 660885)




                                                 3
